Citation Nr: 0711115	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as due to an undiagnosed illness. 
 
2.  Entitlement to service connection for bilateral 
chondromalacia, to include as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1989, and from November 1990 to May 1991.  He 
served in the Persian Gulf War theater of operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from decisions of the 
VA Regional Office in Waco, Texas, that among other things, 
denied service connection for a liver disorder, bilateral 
chondromalacia, hair loss and sinusitis, all to include as 
due to an undiagnosed illness.  

The veteran was afforded a personal hearing in September 2002 
before the undersigned Veterans Law Judge sitting at Waco, 
Texas.  The transcript is of record.  The appeal was advanced 
on the docket by letter dated in March 2003.  The case was 
subsequently remanded by a decision of the Board dated in 
August 2003.

Following review of the record, the issues of entitlement to 
service connection for bilateral chondromalacia, hair loss 
and sinusitis, all to include as due to an undiagnosed 
illness, will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no objective evidence that the veteran currently has 
a disorder of the liver.  


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a liver disorder, to 
include as due to an undiagnosed illness.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for a liver disorder has 
been accomplished.  As evidenced by the statement of the case 
and the supplemental statements of the case, the appellant 
has been notified of the laws and regulations governing 
entitlement to the benefit adjudicated in this writing, and 
has been informed of the ways in which the current evidence 
has failed to substantiate this claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in December 2002 and November 
2003, the RO informed the appellant of what the evidence had 
to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for a liver disorder.  Private clinical records the veteran 
has identified have been requested and associated with the 
claims folder.  The case was remanded for further development 
in August 2003 and the veteran has been afforded a personal 
hearing in this regard.  Voluminous VA outpatient data and 
private clinical records have been reviewed.  

The Board points out in this instance that veteran has been 
advised that his original claims folder has been lost, and 
that his folder has been rebuilt to the extent possible.  He 
has been provided the opportunity to submit evidence and 
argument in support of the claim.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant under the circumstances.  However, with respect to 
the claim of service connection for a liver disorder, it is 
reasonably clear that no further assistance from VA would aid 
the veteran in substantiating the claim.  Therefore, VA does 
not have a duty to assist that is unmet with respect to this 
issue on appeal.  See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background and legal analysis

As noted previously, the record in this case is a rebuilt 
file.  Unfortunately, the veteran's service medical records 
or copies thereof have not been able to be retrieved for the 
rebuilt claims file.  However, the rebuilt claims file has 
been fully reviewed and contains extensive VA clinical data 
as well as private clinical records dating from 1992 to 2006.  
Testimony presented upon personal hearing on appeal in 
September 2002 and statements submitted on the appellant's 
behalf have been carefully considered.  

The record reflects that although the veteran claims that he 
now has a liver disorder that is of service onset or related 
to undiagnosed illness, the evidence does not support this 
conclusion.  The clinical evidence documents no findings or 
treatment for liver problems.  In a VA clinic note dated in 
December 2003, it was recorded that the veteran did not have 
any evidence of liver disease or liver abnormalities.  
Although the VA examiner in July 2005 did indicate that 
laboratory findings of occasional mild elevation of liver 
function tests at that time were consistent with a chronic 
subclinical hepatitis associated with his already service-
connected Epstein-Barr syndrome, it was found that this was 
not ever associated with frank liver disease, jaundice or a 
major liver disease crisis.  No diagnosis pertaining to the 
liver disorder was rendered on that occasion.  Examination of 
the abdomen in April 2006 disclosed no hepatosplenomegaly or 
other acute process.  Liver function tests performed on that 
time were within normal limits.  In sum, the evidence does 
not demonstrate that the veteran has a current liver 
disorder.  

In this regard, the Board points out that service-connection 
requires evidence that establishes that the veteran currently 
has the claimed disability. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this regard, no physician of record 
has opined that the appellant currently has any liver 
disorder that is causally related to service or an 
undiagnosed illness.  As a layperson, the appellant alone 
cannot support the claim on the basis of his assertions alone 
as he is not competent to provide a probative opinion on a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  For 
these reasons, service connection for a liver disorder not 
warranted.  The preponderance of the evidence is against the 
claim.


ORDER

Service connection for a liver disorder, to include as due to 
an undiagnosed illness, is denied.


REMAND

The veteran asserts that he now has disabilities of the knees 
and sinuses, as well as hair loss that are the result of 
active duty, or an undiagnosed illness from service in the 
Persian Gulf War zone.  

The record reflects that in the Board's August 2003 remand, 
it was requested that the veteran be scheduled for 
appropriate examinations, to include medical opinions as to 
the etiology of the disabilities claimed on appeal.  VA 
joints, ear nose and throat (ENT) and Gulf War guidelines 
(GWG) examinations were conducted in July 2005.  In its 
Compensation and Pension Exam Inquiry, the RO provided 
specific instructions to the examiner in addressing the 
etiologies of the claimed disorders pursuant to the Board's 
August 2003 remand.  However, none of the examiners furnished 
the requested opinions to any significant extent.  
Specifically, the GWG examiner noted the veteran's hair loss, 
but did not provide any opinion in this regard.  It is noted 
that a special skin examination had been previously requested 
but had been deferred to the GWG examiner.  

The Board also observes that the GWG examiner reviewed an 
April 2005 CAT scan of the sinuses stating that they could be 
interpreted as showing chronic changes of both ethmoid and 
right sphenoid processes with hypoplasia with a diagnosis of 
sinus disease.  However, the ENT examiner related that based 
on the veteran's history, physical examination and minimal 
changes on the recent CAT scan, it was apparent that the 
veteran did not have significant sinus disease, and that 
there was no evidence of acute or chronic sinusitis.  This 
opinion appears to contradict the findings of the GWG 
examiner as well as the CAT scan interpretation.  Moreover, 
there is no opinion as to whether a sinus disorder is related 
in any way to service or to an undiagnosed illness, as 
requested in the RO's instructions.  

Additionally, the joints examiner stated that examination of 
the knees was basically normal, but that the appellant did 
have mild retropatellar pain syndrome, bilaterally.  No 
opinion was provided as to whether painful knee 
symptomatology could be related to an undiagnosed illness.  
Therefore, no opinion was rendered in the terms requested in 
the Board's remand or the RO's instructions.

The Board points out that what was sought through the remand 
was a review of the veteran's clinical history and medical 
conclusions, enhanced by the examiners' expertise, as to 
whether any knee, hair loss and sinus disorder could be 
traced to service or an undiagnosed illness.  In this 
instance, the examiners' opinions are largely not instructive 
as to the probability of whether the claimed disabilities are 
related to service or an undiagnosed illness.  The 
examinations are therefore found to be inadequate for 
adjudication purposes and further development is warranted.  

A remand by the Board confers upon a claimant a substantive 
right to have the remand instructions accomplished.  Where 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance. See 
Stegall v West, 11 Vet. App. 268, 271 (1998).  Additionally, 
the Board points out that in cases where the veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of the claim. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Therefore, the claims must again 
be remanded to obtain the needed opinions to cure the 
deficiencies. See 38 C.F.R. § 19.9 (2006) and Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder, along with a 
copy of this remand, should be made 
available to the same VA physician who 
conducted the July 2005 joints 
examination to provide a medical 
opinion as to the etiology of the 
veteran's bilateral knee 
symptomatology.  The examiner should 
state whether or not the claims folder 
was reviewed.

The physician should express an opinion 
with complete rationale as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
bilateral knee disability had its onset 
during active service, and/or is 
related to an undiagnosed illness.  

If the physician who conducted the July 
2005 examination is unavailable, 
another VA specialist should be 
requested to review the claims folder, 
including a copy of this remand, and 
provide the requested opinion.

2.  The appellant should be scheduled 
for special VA dermatology examination 
to determine whether hair loss is 
traceable to his period of active 
military service or to an undiagnosed 
illness.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the physician designated to examine 
the appellant.  A comprehensive 
clinical history should be obtained.  
The examination report should include 
discussions of the veteran's documented 
medical history and assertions.  Based 
on a thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
hair loss had its onset during active 
service, is of post service onset, or 
is related to an undiagnosed illness. 

3.  The appellant should be scheduled 
for special ENT examination to 
determine whether he now has disability 
of the sinuses that is related to his 
period of active military service or to 
an undiagnosed illness.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the appellant.  A 
comprehensive clinical history should 
be obtained.  The examination report 
should include discussions of the 
veteran's documented medical history 
and assertions.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion, 
with complete rationale, as to whether 
it is at least as likely as not (50 
percent probability or more) that sinus 
disease had its onset during active 
service, is of post service onset, or 
is related to an undiagnosed illness.

In formulating their medical opinions, 
the examiners are asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

4.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


